DETAILED ACTION
1.	The applicant’s amendment filed 09/22/2021 was received. Claims 16 & 19 were amended. Claims 20-21 & 24-25 were cancelled. Claims 26-33 are new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 06/24/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawing Objections
4.	The drawing objections in the Office Action issued on 06/24/2021 are withdrawn per cancellation of claims 20-21.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 16-23 are withdrawn per amendments of claims 16 & 19.

6.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Bareford et al. (US 3,248,253) and Lambert et al. (US 5,800,615) of claims 16-23 are withdrawn per Applicant’s arguments being persuasive.



Reasons for Allowance
8.	Claims 16-19, 22-23 & 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 16 recites “A device for coating a metallic strip substrate, comprising: 
at least one guiding apparatus for guiding the strip substrate during the coating along a predetermined movement path; 
at least one first coating device for coating a first main side of the strip substrate with electrostatically charged coating powder stored in a fluidized state in a first container, the first container being arranged at least partially geodetically below a first path section of the movement path; 
at least one second coating device for coating a second main side of the strip substrate with electrostatically charged coating powder stored in a fluidized state in a second container, the second coating device being arranged downstream of the first coating device with respect to a running direction of the strip substrate along the movement path of the first coating device; 
at least one redirecting unit arranged between the first coating device and the second coating device with respect to the movement path for redirecting the strip substrate, wherein the first path section transitions into a second path section of the movement path by means of the redirecting unit, wherein the redirecting unit redirects 
a measuring device for contact-free measurement of a coating thickness produced by the first coating device or the second coating device, the measuring device being arranged downstream of the respective coating device; 
at least one stabilizing roller arranged upstream of the at least one first coating device or the at least one second coating device; and 
at least one control device connected to the measuring device, which controls an operation and/or positioning of at least one coating device and/or a positioning of the stabilizing roller as a function of a target coating thickness and measurement data generated by the measuring device.” The closest prior arts of record Bareford et al. (US 3,248,253) and Lambert et al. (US 5,800,615), do not teach nor suggest the combination of structural components and functional limitations as in the context of independent claim 16. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 31 recites “A device for coating a metallic strip substrate, comprising: 
a guiding apparatus for guiding the strip substrate during the coating along a predetermined movement path; 

a second coating device for coating a second main side of the strip substrate with electrostatically charged coating powder stored in a fluidized state in a second container, the second coating device being arranged downstream of the first coating device with respect to a running direction of the strip substrate along the movement path of the first coating device; 
a redirecting unit arranged between the first coating device and the second coating device with respect to the movement path for redirecting the strip substrate, wherein the first path section transitions into a second path section of the movement path by means of the redirecting unit, wherein the redirecting unit redirects the strip substrate in such a manner that the strip substrate in the second path section runs in the opposite direction to the strip substrate in the first path section, and wherein the second container is arranged at least partially geodetically below the second path section; 
a measuring device for contact-free measurement of a coating thickness produced by the first coating device or the second coating device, the measuring device being arranged downstream of the respective coating device; 
a first stabilizing roller arranged upstream of the first coating device; 
a second stabilizing roller arranged upstream of the second coating device; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717